142 F.3d 442
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rigoberto BARAHONA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 97-70850.INS No. Acv-akv-gap.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 1998.**Decided April 24, 1998.

On Petition for Review of an Order of the Board of Immigration Appeals
Before BRUNETTI, RYMER and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Rigoberto Barahona, a native and citizen of El Salvador, petitions pro se for review of the Board of Immigration Appeals' dismissal of his appeal from an immigration judge's decision denying his applications for asylum and withholding of deportation.  We deny the petition for review.


3
The BIA's determination that Barahona failed to establish past persecution or a well-founded fear of future persecution in El Salvador on account of his political opinion was supported by substantial evidence.  See INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).  Because Barahona failed to demonstrate a well-founded fear of persecution, he also failed to satisfy the higher standard required for withholding of deportation.  See Prasad v. INS, 47 F.3d 336, 340 (9th Cir.1995).


4
PETITION FOR REVIEW DENIED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3